Citation Nr: 1515954	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  03-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension with left ventricular hypertrophy.  

2.  Entitlement to an extraschedular evaluation for cervical spondylosis.

3.  Entitlement to an extraschedular evaluation for lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 in the United States Army.  He also served from March 1980 to February 2001 as a U.S. Public Health Service Commissioned Officer.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2002 and June 2003 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in August 2012.  A copy of the transcript of that appeal has been associated with the claims file.

The Board remanded these claims to the RO for additional development in April 2007, October 2010, May 2012, and April 2014.  The Veteran s VA claims folder has been returned to the Board for further appellate proceedings.  A review of the record indicates that the Board's directives were substantially complied with regarding the issue of entitlement to an initial disability rating in excess of 10 percent for hypertension with left ventricular hypertrophy.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for constipation, GERD, and an acquired mental disorder presented as anxiety and alcohol abuse, secondary to pain of the back and neck and pain medications, have been raised by the record in the representative's March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that the representative seems to assert that the claims have been previously filed.  The RO should attempt to clarify the date of any original claim prior to providing a decision.   

The issues of entitlement to extraschedular consideration for a lumbar and cervical disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension manifested by systolic pressure predominantly less than 200 and by diastolic pressure predominantly less than 110 throughout the initial rating period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Higher Initial Rating - Hypertension

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regarding the issue of hypertension, the Board notes that when the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that regulation, diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  Diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more warrants a 20 percent disability rating.  Diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control warrants a 10 percent disability rating.  38 C.F.R. § 4.104. 

To receive a higher disability rating, the Veteran's diastolic pressure must be predominantly 110 or more or his systolic pressure must be predominantly 200 or more.  A May 2008 private treatment record noted that the Veteran was feeling well and denies chest pain dizziness dyspnea edema, headaches and palpitations.  He reported exercising and restricting his sodium intake.  He reported that his blood pressure is well controlled, running about 130/80.  In the December 2013 VA examination, the Veteran's blood pressure was 150/91.  The remainder of the record did not indicate diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Therefore, the Board finds that a disability rating in excess of 10 percent is not warranted.

The Board acknowledges that the Veteran had a diagnosis of left ventricular hypertrophy, however the left ventricular hypertrophy does not manifest with any compensable symptoms or residuals that would warrant a separate evaluation.  In June 2012, the examiner noted that if the Veteran's ejection fraction is normal or above 50 percent then this left ventricular hypertrophy would be of little significance.  The June 2012 ejection fraction was 65 percent.  In December 2013, the examiner noted that there is no evidence that the veteran's finding of mild left ventricular hypertrophy is evidence of any type of diagnosed heart disease stemming from hypertension.  He found no evidence for left ventricular dysfunction.  Therefore a separate evaluation for left ventricular hypertrophy is not warranted.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hypertension and left ventricular hypertrophy, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptom of the Veteran's hypertension is high blood pressure, which is included in the schedular rating criteria.  The examiners specifically noted that the Veteran's hypertension did not interfere with his employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension with left ventricular hypertrophy is denied.


REMAND

In April 2014, the Board remanded the issues of entitlement to extraschedular evaluation for the cervical and lumbar spine disabilities.  The Board noted that in a May 2012 remand, the examiner was directed to render an opinion as to whether these disabilities caused marked interference with employment.  In a September 2014 VA opinion the examiner noted that the Veteran claimed he had stopped working due to his back surgery.  The examiner opined that the Veteran is likely to be able to do sedentary work.  The Veteran's lumbar spine conditions and to a lesser extent his cervical spine disabilities are likely to make it difficult for him to do any physically demanding job due to pain in the spine.  The examiner again noted that the Veteran retired from his job about 14 years prior because of his back surgery.  

The Board notes that the examiner did not provide a rationale or address the effects of the residuals of the lumbar and cervical disabilities, to include radiculopathy of the upper and lower extremities.  Additionally, the Board notes that in June 2012 a VA examiner found that the Veteran's neck pain causes significant impairment due to fatigability when he sits for too long.  The Board finds that an opinion is needed regarding whether these issues cause a marked interference with employment, prior to a decision on the merits regarding extraschedular consideration.  

In the same sense, the Veteran's claim for TDIU requires a new VA medical opinion.  The Veteran's representative has asserted that there are outstanding claims that could affect the Veteran's TDIU claim.  Additionally, the September 2014 opinion noted above does not address all the Veteran's service-connected disabilities.  See Hernandez-Toyens v West, 11 Vet App 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All attempts should be documented in the claims file.  

2.  After associating all pertinent outstanding records with the claims file and after a decision on the claims of service connection for constipation, GERD, and acquired mental disorder has been made, send the Veteran's claims file to a VA vocational rehabilitation counselor or other such appropriate person to provide the opinions requested below.  

The examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically left lower extremity radiculopathy with drop foot, cervical spondylosis, lumbar spondylosis with degenerative disc disease status post L4-L5 laminectomy, right lower extremity radiculopathy, hypertension, right upper extremity radiculopathy, left upper extremity radiculopathy, spondyloarthropathy of the thoracic spine, left varicocele, scar of the right chest wall, and melanoma in situ, on the Veteran's employability, and offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service- connected disabilities, render him unable to secure or maintain a substantially gainful occupation.  The examiner should address the June 2012 VA examiner's note that neck pain increases with sitting.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

In addition, the Board requests that the provider specifically note whether the Veteran's lumbar and cervical spine disabilities, to include any residuals such as radiculopathy, cause a marked interference with employment.  

The provider must include a rationale for all opinions offered.  

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


